Citation Nr: 1024066	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-23 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
conditions that include severe cardiorespiratory depression, 
depression, sleep apnea, and a seizure disorder as a result 
of medication/treatment received at VA facilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.  The 
Board first considered this matter in May 2009 and remanded 
for additional development of the medical record.  All 
requested development was performed, as will be discussed in 
detail below, and the appeal is now properly returned to the 
Board for further appellate consideration.

The Veteran appeared at a hearing before a local hearing 
officer at the RO in June 2008 and at a videoconference 
hearing at the RO before the Board in January 2009.  
Transcripts of the hearings are of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have additional disability, to 
include severe cardiorespiratory depression, depression, 
sleep apnea, and a seizure disorder, as a result of 
medication prescribed and/or treatment received at VA 
facilities.




CONCLUSION OF LAW

Criteria for compensation for additional disability, to 
include severe cardiorespiratory depression, depression, 
sleep apnea, and a seizure disorder, due to hospital care, 
medical or surgical treatment, or examination furnished under 
any law administered by VA are not met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board must consider 
whether VA met its duties as set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  VA has both duties to notify 
and assist claimants in substantiating a claim for benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  The notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in June 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The RO provided the Veteran 
with additional notice in December 2008, subsequent to the 
July 2006 adjudication.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio, 16 
Vet. App. 183, identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  While the December 2008 notice 
was not provided prior to the July 2006 adjudication, the 
Veteran's Section 1151 claim was readjudicated thereafter, 
thus making all notices preadjudicatory as per Mayfield.  
Consequently, the Board finds that VA has met its duty to 
notify the Veteran with respect to the issue being decided 
herein.

VA also has a duty to assist the Veteran in substantiating 
his claim.  A review of the record reveals that VA obtained 
identified records, assisted the Veteran in obtaining 
evidence, afforded the Veteran VA examinations in September 
2005, January 2006, May 2007, September 2009 and October 
2009, and afforded the Veteran the opportunity to give 
testimony before the RO in June 2008 and the Board in January 
2009.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran and his representative 
have not contended otherwise.  

The Board remanded this matter for additional development of 
the medical record in May 2009.  A very specific medical 
opinion was requested.  In September, October and December 
2009, the Veteran's claims folder was reviewed by medical 
professionals and the questions posed by the Board were 
addressed.  Well-reasoned rationale was included with each 
opinion expressed.  As such, the Board finds that its remand 
orders have been substantially complied with and the opinions 
provided are adequate for rating purposes.  Therefore, the 
Board finds that VA has also complied with its assistance 
requirements and the Veteran is not prejudiced by a decision 
on his Section 1151 claim at this time.  Accordingly, the 
Board turns to the merits of the claim.



Laws and Regulations

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits. See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. § 
1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Id.

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision. The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision.  60 
Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  Pub. L. No. 104- 
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002).

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability. Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran. 38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those that are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.  The Board notes that the current claim was received 
in May 2005 and, as such, the current statute and regulations 
are applied.

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause. 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or 
surgical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Analysis 

The Veteran has appealed the denial of compensation under 38 
U.S.C.A. § 1151 for conditions that include severe 
cardiorespiratory depression, depression, sleep apnea, and a 
seizure disorder as a result of medication/treatment received 
at VA facilities.  After review of the evidence, the Board 
finds against the Veteran's claim.  

The evidence shows that Dr. L related in June 2002 that the 
Veteran suffered from a number of chronic medical conditions 
and that he was using high dose opioids for pain control.  In 
an April 2005 discharge summary it was shown that the Veteran 
complained of difficulty breathing.  It was noted that he was 
taking Oxycodone for severe pain, Diazepam for anxiety, 
Morphine for severe pain and Trazodone for insomnia.  
Impending respiratory failure probably tranquilizer induced, 
resolved, was diagnosed.  

In May 2005, Dr. E.D related that the Veteran had a history 
of chronic degenerative joint disease and was prescribed 
Morphine Sulfate and Oxycodone for the severe pain by VA 
doctors.  He related that the Veteran was taking Trazodone 
for insomnia, Diazepam for anxiety and that lately the VA 
increased the Morphine dose to five tabs times 100 mg SR 
times three per day which equaled to 1500 mg of Morphine 
Sulfate a day.  Additionally, he noted that the Veteran was 
advised to take Oxycodone five mg four tablets three times a 
day which totaled 60 mg per day.  It was further noted that 
the Veteran was advised to take Trazodone 50 mg one tablet 
two times a day and Diazepam 10 mg four tablets a day for 
anxiety.  Dr. E.D noted that the Veteran developed difficulty 
breathing and was found by a friend unconscious.  Severe 
respiratory depression secondary to Morphine and Oxycodone 
intake (very high doses) aggravated by the intake of 
Trazodone and Diazepam was diagnosed.  

In the September 2005 VA compensation and pension 
examination, it was noted that the Veteran's dosage of 
Morphine and Percocet at that time was so high and that he 
had a very small safety index to reach a lethal dose.  The 
examiner related that the Veteran was very much dependent on 
high doses of Morphine and Percocet for pain control and that 
he had taken these for years and at the present.  

In September 2005, Dr. E.D related that the Veteran is always 
suffering from respiratory depression because of intake of 
high doses of narcotic medications and that he is prone to 
respiratory failure.  He further noted that month that the 
Veteran had severe signs/symptoms and side effects of high 
doses of narcotic pain killers, sedatives/hypnotics and 
antidepressant drugs and that such render him unable to 
function normally.  

In the January 2006 VA compensation and pension opinion, Dr. 
C.V.C indicated that he had reviewed the entire claims folder 
and following review opined that the Veteran's intake of 
narcotics and sedatives was at least as likely as not related 
to an overdose in April 2005 but was less likely as not an 
episode of severe respiratory depression.  He stated that 
over dosage was not foreseeable and did not result in 
carelessness by VA.  Dr. C.V.C noted that the Veteran was 
diagnosed with arthritis and was mentioned to have done 
moderately well with moderate pain control and minimal side 
effects.  He related that narcotic pain medications and 
sedatives had been prescribed since 2000 to address the 
Veteran's complaints of pain and inactivity in the absence of 
adequate pain control.  It was noted that over dosage is 
always a possibility for patients who are dependent on 
multiple narcotics and sedatives but the drug information 
sheets given after each refill and the presence of drowsiness 
at any time should alert him and his attendant that 
precautions should be exercised and the reporting of such 
side effects be done immediately to the nearest VA facility.  

In March 2006, the Veteran's private physician, Dr. E.D, 
indicated that the Veteran taking very high doses of 
narcotics, tranquilizers and anti-depressant medications at 
the same time made him chronically or perennially susceptible 
to the dangers of toxicity from cumulative effects of 
narcotic intake.  He noted that chronic respiratory 
depression or failure can be produced by narcotic overdose 
when the patient has been taking the drug for a long time.  
He related that the Veteran's hospitalization in April 2005 
with complaints of severe difficulty of breathing, pinpoint 
pupils and respiratory rate of seven per minute are objective 
findings of Morphine/Oxycodone or narcotic overdose.  Dr. E.D 
related that respiratory depression is classic and known side 
effects of Morphine/Oxycodone overdose or toxicity.  In an 
undated report, Dr. E. E indicated that the combination of 
morphine and Oxycodone could result in the fatal side effect 
of respiratory depression.

In November 2006, Dr. J.D stated that the Veteran's intake of 
high doses of narcotic and anti- depression medication had 
resulted in respiratory depression.  The Veteran was advised 
to gradually taper off intake of his medication to the lowest 
possible dose and least amount of medications.

In December 2006, Dr. A.G.P related that the Veteran was 
suffering from hypoventilation syndrome induced by 
synergistic effect of his current medications.  He related 
that opioids, as well as Benzodiazepines, can cause 
respiratory depression and that these side effects are more 
prominent if high doses of the above medications are given.  

The Veteran was afforded a VA compensation and pension 
examination in May 2007.  The examination was conducted by 
Dr. C.V.C.  A history of CABG in 1998 with respiratory 
depression related to intake of sedative, opioids in 2005 was 
noted.  Drug induced respiratory depression, bronchial asthma 
and sleep apnea syndrome was diagnosed.  With regard to the 
question of what was the effect of the Veteran's respiratory 
depression on his lungs, the examiner indicated that the 
Veteran had bronchial asthma and a sleep disorder with both 
conditions aggravated by his repeated drug induced 
respiratory depression.  Dr. C.V.C related that the Veteran's 
lung function showed a sleep disorder and that this condition 
together with his asthma symptoms are worsened by the 
repetitive episodes of drug induced respiratory depression.  
He noted that there were episodic hypoxemia during sleep 
study but 2d echo findings did not show any right sided 
cardiac involvement.  

In an October 2007 statement, Dr. J.B.M related that he 
believed that the Veteran had seizure episodes and sleep 
apnea syndrome as a result of his chronic intake of opiates 
and benzodiazepines.  He related that the Veteran developed 
tolerance with the medications over the years but the 
depressant effects of the medications on the respiratory 
drive and cognitive functions are still present.  He related 
that at high dosages and acting synergistically, such can 
produce both temporary and permanent damage in the central 
nervous system.

In an April 2008 letter, Dr. E.D noted that the constant and 
continuous increases in dosages of Morphine, Diazepam, 
Trazodone, and Percocet exacerbated all the following 
complications of treatment: chronic respiratory depression, 
central apnea, major depression, psychological dependence on 
drugs, psychiatric disorder (depression), and seizures.  He 
indicated that all the complications from Morphine and 
Opiates overdose were very foreseeable and predictable and, 
therefore, preventable.  He stated that not foreseeing all of 
these complications was tantamount to gross negligence and 
carelessness.  He noted that the VA doctors should have 
foreseen the complications of Morphine and Opiates.  He 
opined that all the above medical disabilities were clearly 
and irrefutably doctor-induced or iatrogenic conditions.

In a statement received in October 2008, Dr. R.G.L stated 
that in all patient-physician relationships any form of 
treatment prescribed by a physician should be discussed with 
the patient.  She related that the decision to accept the 
treatment lies in the patient after informed consent of his 
medical condition/s and treatment options that are available 
for his illness.  She related that the Veteran's acceptance 
of the treatment for 5-6 years could mean that he 
agreed/consented to the management plan from the MD, a plan 
that was later said to be inappropriate/ careless only after 
he had hospital admission in 2005.  Dr. R.G.L stated that 
records show that the MD continuously refilled the said 
medication, this however should not bring one to a conclusion 
that he never exercised caution in prescribing the said 
medication.  It was noted that when the Veteran reported to 
the MD he had problems with the medication, the MD advised 
him to "stand on it" because "withdrawals can be bad."  
She related that it is very important at this point that 
medical record pertaining to the initiation and continued 
prescription of the said medication be looked into to 
determine whether the involved MD committed gross negligence.  
No such documentation were seen in the medical records 
reviewed she noted.  

At the January 2009 Board hearing, the Veteran reiterated 
that he sought treatment for arthritis from the VA and was 
prescribed drugs.  He related that they continued to add 
drugs and at higher dosages.  The Veteran testified that he 
took 1500 mg of Morphine a day plus 12 Percocet, plus 40 mg 
of Valium and 250 mg of Trazodone to help him sleep.  He 
related that he has since been weaned off the drugs.  The 
Veteran reported that he went into respiratory distress in 
2005.  He stated that he told his physician about the coma 
from the medication but was advised by his physician to 
continue on the medication.  He related that such continued 
until 2006 and after 2006 he stopped taking the medication 
because his private physician helped him wean off of the 
drugs.  

In August 2009, Dr. E.D related the Veteran was given very 
high doses of Morphine and Opiates and the dose was 
equivalent to 15 times the normal dose.  Dr. E.D noted that 
the increment of increased disability has increased many 
folds because VA doctors prescribed massive doses of Morphine 
and Opiates.  Dr. E.D related that the way the VA doctors 
gave the Veteran massive doses of Morphine and Opiates is 
proximate cause of increased or additional disability of the 
Veteran.  He noted that it showed gross negligence, 
carelessness, and error in judgment on the part of the VA 
doctors, and that the degree of increased disability was 
foreseeable because it was very obvious that they were giving 
massive doses of Morphine and Opiates.  Dr. E.D related that 
the Veteran has suffered seizures, chronic respiratory 
depression and central apnea as a result of taking massive 
doses of Morphine and Opiates as prescribed by VA doctors.  
He noted that the Veteran is suffering from iatrogenic 
conditions (over dosage of Opiates, Morphine, Diazepam, 
Trazodone and the combination of all) and that review of his 
medical history will reveal excessive intake of abnormally 
very high dosage of the said medications for at least five 
years as prescribed by VA doctors.  Dr. E.D related that the 
Veteran was also being treated for mitral valve stenosis and 
that such was a very dangerous heart condition in which high 
dosage of Opiates and Morphine are contraindicated because 
Morphine and Opiates can cause respiratory depression and 
cardiac depression which might lead to cardiac respiratory 
arrest and death.  He related that all complications of 
Morphine and Opiates overdose are very foreseeable and 
predictable.  Therefore, he opined that not foreseeing all 
these complications is tantamount to gross negligence and 
carelessness.  Dr. E.D noted that the constant and continuous 
increase in dosages of Morphine, Diazepam, Trazodone and 
Percocet exacerbated chronic respiratory depression, central 
apnea, major depression, psychological dependence on the 
drugs, psychiatric disorder (depression) and seizures.  

The Veteran was afforded a VA compensation and pension 
examination for the brain and spinal cord in September 2009.  
The examination was conducted by Dr. R.S.J.  During this 
examination, the Veteran reported bouts of loss of 
consciousness every now and then.  Examination revealed no 
clinical evidence of seizures.  Dr. R.S.J  related that a 
medical opinion would not be given because the diagnosis was 
that there was no seizure disorder in the first place.  He 
related that what the Veteran is experiencing does not fit 
into any of the epileptic, seizure or paroxysmal disorders 
that is due to or a result of morphine dosage.  

The Veteran was afforded a VA compensation and pension 
examination for mental disorders in September 2009.  The 
examination was conducted by Dr. A.E.D.  During this 
examination, Dr. A.E.D noted that review of the claims 
folders and CPRS notes revealed a history of CABG in 1998 
with respiratory depression related to intake of sedatives, 
opioids in 2005.  It was noted that the taking of Morphine at 
1500mg/day, Percocet 12 tablets/day, Trazodone 100 mg daily 
and Valium 10mg four times a day, the Veteran related that he 
still gets depressed and that his anxiety attacks occur 
daily.  The Veteran reported being unproductive at home and 
that he spent time by watching television, talking to his 
wife and doing Internet stuff.  The Veteran related that he 
did not have a life and that this memory has dwindled.  He 
related that he was unsure if his memory problems were part 
of his depression or his long term medication use.  An 
impression was given of major depression.  Depression 
secondary to medical condition (chronic pain syndrome second 
to degenerative joint disease) was also diagnosed.  In 
December 2009, Dr. A.E.D opined that the Veteran's claimed 
depression is not caused by or a result of that of the VA 
treatment.  Dr. A.E.D noted that the Veteran had already been 
given medications for his depression secondary to his chronic 
pain syndrome thus we cannot attribute the depression as 
secondary to his VA physician at the VAMC committing gross 
negligence or carelessness in prescribing massive doses of 
Morphine and opiates.  Dr. A.E.D stated that, in fact, the 
physician was aware of the depression due to the chronic pain 
syndrome and thus prescribed the Veteran the Trazodone at 
50mgs BID which is the average dose being given to 
individuals diagnosed with depression.    

The Veteran was afforded a VA compensation and pension 
examination for the respiratory system in October 2009.  The 
examination was conducted by Dr. R.G.L.  During this 
examination, the Veteran reported that he was diagnosed with 
lung problems 15 years ago.  The Veteran reported that as a 
result of his joint pains he was given 450 tabs of Morphine, 
360 tabs of Oxycodone, 120 tabs of Valium and 60 pills of 
Trazodone refilled monthly for 5-6 years.  He reported still 
having episodes of shortness of breath.  Opioids with 
secondary effect on the lungs were noted.  Chronic 
respiratory depression and central apnea were diagnosed.  Dr. 
R.G.L related that there were no effects of problems on usual 
daily activities.  She noted that it would not have any 
significant effect since the acute problem has been resolved.  
Dr. R.G.L related that given the fact that opioids are known 
to cause respiratory depression and that the Veteran has 
existing cardiopulmonary problems, it is at least as likely 
as not that these medications (Morphine and Oxycodone) could 
be related to the impending respiratory failure that the 
Veteran had.  Dr. R.G.L. related that there are two types of 
respiratory depression/failure and that the examinations 
performed on the Veteran showed normal spirometry/hypoxemia 
on ABG/on CO2 retention and mild OSA on sleep studies.  She 
noted that these are not compatible with a diagnosis of 
either acute or chronic respiratory depression.  It was noted 
that the hypoxemia could be a result of the previous 
smoking/bronchitis and/or the recent pneumonia seen on the 
chest x-ray.  Dr. R.G.L stated that she did not think that it 
was possible to determine the "increment of increased or 
additional disability" primarily because the "impending 
respiratory depression/failure" that the Veteran had has now 
resolved and was present only during the time that the 
medication was still in his system causing its effect on the 
lungs.  

After review of the evidence, the Board finds against the 
Veteran's claim.  The Board finds that it is clear that this 
Veteran believes that he has additional disability as a 
result of what he calls over dosage of medication by a VA 
doctor.  The more probative evidence, however, shows that 
treatment at VA facilities did not result in additional 
disability.  While the amounts of medications certainly on 
its face seems quite high, the Board is bound by the medical 
evidence of record which includes the examination reported in 
September 2009 that reveals no clinical evidence of seizures, 
and the in October 2009, Dr. R.G.L statement that the 
"impending respiratory depression/failure" that the Veteran 
had has now resolved and was present only during the time 
that the medication was still in his system causing its 
effect on the lungs.  Chronic respiratory depression and 
central apnea were noted at that time.  However, Dr. R.G.L 
related that the acute problem has been resolved.  Regarding 
depression, Dr. A.E.D noted in September 2009 that the 
Veteran had already been given medications for his depression 
secondary to his chronic pain syndrome, thus, he could not 
attribute the depression as secondary to his VA physician at 
the VAMC committing gross negligence or carelessness in 
prescribing massive does of Morphine and opiates.  

For claims for compensation under 38 U.S.C.A. Section 1151, 
the claimant must show that the VA treatment in question 
resulted in additional disability (or death) and that the 
proximate cause of the disability (or death) was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability (or death) was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  There is no such showing in this 
case.  The Board is mindful of the opinions rendered by the 
various private physicians on this issue and the prior 
examination results and acknowledges the Veteran's statements 
that he received additional disabilities because of the over 
dosage of medication by a VA physician.  However, it has been 
determined that any acute problems involving chronic 
respiratory depression and central apnea have since resolved 
and there is no additional disability.  Furthermore, 
examination reveals no evidence of seizures or an additional 
depression disability.  The Board finds these medical 
findings to be competent and probative as they are based on a 
full review of the record evidence and examination of the 
Veteran.  The opinions of no additional disability are 
accorded great weight as they are well-reasoned and supported 
in the objective medical evidence of record.
 
The Board recognizes that the Veteran has submitted Wikipedia 
articles on seizures, depression and sleep apnea.  Although 
the Veteran has submitted the above to support his 1151 
claim, the Board notes that medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, 
crucially, the evidence which has been submitted by the 
Veteran is general in nature and does not specifically relate 
to the facts and circumstances surrounding this particular 
case.  More importantly, the Board reiterates that additional 
disability has not been found by medical professionals and 
the Veteran's statements and independent research simply 
cannot be given more weight than the well-reasoned opinions 
of the medical experts.


The Board notes that the Veteran and his representative have 
challenged the adequacy of the opinions rendered by Dr. R.S.J 
in September 2009, Dr. R.G.L in October 2009 and Dr. A.E.D in 
December 2009.  The Veteran has indicated that the medical 
opinions were not addressed with specificity, were without 
factual basis and/or did not include a discussion of all the 
medications prescribed to the Veteran.  The Board disagrees.  
Although the Veteran has challenged the opinions given, the 
Board notes that the VA examiners have found no additional 
disability upon examination.  The Board notes that the VA 
examinations are adequate and are reflective of the Veteran's 
current state of health.  All the VA examinations reflect a 
pertinent review of medical history, clinical findings, and a 
diagnosis or lack thereof.  The Board further notes that, 
with the exception of the examination for seizures, the 
examinations also contains opinions supported by medical 
rationale.  Lastly, the Board recognizes that the Veteran has 
quoted Dr. R.G.L's notation regarding foreseeability.  In the 
October 2009 VA compensation and pension, Dr. R.G.L discussed 
foreseeability as it relates to respiratory depression and 
drugs that are known to be respiratory depressants.  However, 
the Board notes that given that Dr. R.G.L opined that any 
acute problems involving chronic respiratory depression has 
since resolved and was present only during the time that the 
medication was still in his system causing its effect on the 
lungs, there is no need to address foreseeability given the 
lack of an additional disability.   

The Board must find that entitlement to compensation under 38 
U.S.C.A. § 1151 for conditions that include severe 
cardiorespiratory depression, depression, sleep apnea, and a 
seizure disorder as a result of medication/treatment received 
at VA facilities is not warranted.  There is no competent 
evidence showing that the Veteran suffers from additional 
disability due to an unforeseen event or carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.  Thus, a 
preponderance of the probative evidence is against the 
Veteran's claim for 38 U.S.C.A. § 1151 compensation.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b)



ORDER

Compensation under 38 U.S.C.A. § 1151 for conditions that 
include severe cardiorespiratory depression, sleep apnea, and 
a seizure disorder as a result of medication/treatment 
received at VA facilities is denied.  


____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


